DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed August 13, 2019, is entered.  Applicant amended claim 8.  No new matter is entered.  Claims 1-8 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 4 depend from claim 1.  Claim 1 comprises a metal powder.  Claims 3 and 4 refer to second and third metal powders, respectively.  Claim 1 does not refer to a first or second powder.  Accordingly, it’s unclear if these should be implied by the terminology of claims 3 and 4, respectively.  Applicant is encouraged to amend claim 3 to depend from claim 2 and claim 4 to depend from claim 3 to address the indefiniteness rejection.

(3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2012/0097237).
With respect to claims 1, 2, 3, 4, 5, and 6, Examiner notes the statement “for a solar cell electrode” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the conductive paste.  Any conductive paste meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Lee teaches a conductive paste comprising first, second and third metal powders, a glass frit and an organic vehicle.  Abstract and Figure 2.
Regarding the shrinkage rate of each of the metal powders, Lee teaches powders of different size, shape and type are selected for, among other reasons, to minimize a shrinkage of particles by reducing thermal expansion during the annealing process.  Paragraph 47.  Lee teaches a specific examples of a paste with three different powders, each powder having a different shape.  Paragraphs 28 and 29.
Lee establishes the size, shape and type of metal powder are each result effective variables that are adjustable to influence, among other properties, the shrinkage of particles during the paste firing process.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to individually adjust the size, shape and type of each of the three metal powders 
With respect to claim 7, Lee teaches the metal powder has an average particle diameter of between 0.1 to 2 microns, 0.5 to 20 microns or 20 to 50 microns, each of which is within the scope of the claimed invention.  Paragraph 29.
With respect to claim 8, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.
Lee teaches a solar cell comprising a front electrode provided on a substrate and a rear electrode provided under the substrate, wherein the front electrode is obtained by applying, drying and firing the conductive paste.  Figure 1 and Paragraph 123.  Examiner notes for the record the claimed invention does not require a specific orientation of the electrodes relative to incident light, meaning Lee’s solar cell is within the scope of the claimed invention because Lee teaches an electrode on a substrate with an electrode on the opposite side of the substrate.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796